FINAL REJECTION
(in response to amendment dated 3/25/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
On 3/25/2022, Applicant submitted an amendment to the application which contains an amendment to the Specification (beginning on page 2 of the amendment), an amended claim set (beginning on page 3 of the amendment), and remarks and/or arguments (beginning on page 8 of the amendment).
The amendment to the application has been entered and considered for this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19: The claim as been amended to recite in part “a first transducer array disposed a distal portion of the flexible elongate member”. This limitation is grammatically confusing because it appears as if a preposition (e.g., at, in , on, etc.) is missing between “disposed” and “a distal portion […]”, thereby rendering the limitation and the claim as a whole unclear.
In accordance with compact prosecution practice (see MPEP 2173.06), the limitation in question is being construed for purposes of applying prior art as follows:
--a first transducer array disposed at a distal portion of the flexible elongate member--.
Further, the claim has been amended to recite in part “a second ultrasound transducer array disposed at the distal portion of the flexible elongate member […] and adjacent a distal member of the distal end”. There is insufficient antecedent basis for “the distal end”. Otherwise or additionally, it is unclear what element the distal end is of. Therefore, the limitation of “a distal member of the distal end” is unclear. Does this refer a distal end of the flexible elongate member? Does this refer to a distal end of distal portion? Does this refer to the distal portion itself?
In accordance with compact prosecution practice (see MPEP 2173.06), the limitation of “a distal member of the distal end” is being construed for purposes of applying prior art as referring to a distal member of the distal portion.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 and 21-23 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Warnking, US 2016/0008636 A1 (hereinafter “Warnking”).
Regarding claim 19, Warnking discloses an intraluminal ultrasound device (see various figures, for example, Figs. 4, 6-8, 10, 11), comprising:
a flexible elongate member (sheath 1, Fig. 4; tubular member 61, Fig. 6; catheter 105, Fig. 8) configured to be positioned within a body lumen of a patient (see for example, Figs. 4 and 8 which illustrate insertion in lumens of the vasculature), the flexible elongate member including a distal portion (the end portion at the inserted end of the sheath/tubular member/catheter) and a longitudinal axis (see annotated Fig. 6 below);
a first ultrasound transducer array (section 62 of array 64/2, Figs. 5 and 6; imaging transducer section 204 of transducer array 112, Figs. 7-8) disposed at a distal portion of the flexible elongate member, the first ultrasound transducer array being circumferentially positioned around the longitudinal axis of the flexible elongate member, wherein the first ultrasound transducer array is configured to obtain ultrasound imaging data of the body lumen (“section 62 is optimized for imaging” ¶ [0059]; e.g., see image displayed in Fig. 3B and 10; “Treatment catheter 105 is advanced under ultrasound image guidance until the antrum of the selected pulmonary vein (PV) is clearly visualized. Treatment catheter is advanced further so that ultrasound transducer array 112 is positioned within the antrum of a selected pulmonary vein (PV) (step 160, FIG. 9). Ultrasound imaging guidance will reduce the need for fluoroscopic imaging and cut down on ionizing radiation.” ¶ [0070]); and
a second ultrasound transducer array (section 68 of array 64/2, Figs. 5 and 6; therapy transducer section 202 of transducer array 112, Figs. 7-8) disposed at the distal portion of the flexible elongate member spaced from the first ultrasound transducer array, the second ultrasound array being circumferentially positioned around the longitudinal axis of the flexible elongate member, wherein the second ultrasound transducer array is configured to apply an ultrasound therapy within the body lumen (“section 68 optimized for therapy” ¶ [0059]; “an active beam segment 114 which will overlap with the antrum of a PV annulus section being treated” ¶ [0066]; “ablation process” ¶ [0070]; ¶ [0078]).

Regarding the limitation of “a second ultrasound transducer array disposed at the distal portion of the flexible elongate member […] and adjacent a distal member of the distal end”:
The limitation of “a distal member of the distal end” is being interpreted as a distal member of the distal portion (see §112(b) rejection above).
Further, the ordinarily skilled artisan would understand that the term “adjacent” has at least several ordinary/plain definition:
Under a first definition, two objects are adjacent to each other if they are broadly next to, close to, or nearby each other.
Under a second definition two objects are adjacent to each other if they are next to, close to, or nearby each other such that they are adjoining, abutting each other, contiguous, or share common border; i.e., there is no intervening element therebetween at the common border or at the location where they are adjoined/abutting each other. For example, two parcels of land are adjacent to each other if they contiguous or share a common border.
A third definition is narrower than the first but broader the and the second in that scope of intervening elements that are excluded is only limited to elements of the same kind as the adjacent elements. For example, notwithstanding a fence or wall between two houses, the two houses may still be considered adjacent to each other as long as there is no other house intervening therebetween. Another example, notwithstanding a wall between two rooms, the two room may still be considered adjacent to each other as long as there is no other room intervening therebetween.
Under the first definition, the term “adjacent”, the second transducer array is adjacent a distal member of the distal portion because the second transducer is next to, near, or close to a distal member of the distal portion.

Under the second or third definition the second transducer array is not adjacent the distal member; on the other hand, the first transducer array is adjacent the distal member. In this sense, the obviousness of the limitation in question is matter of determining the obviousness of rearranging the first and second transducer array; in particular, the obviousness of reversing or swapping the position first and second transducer arrays.
It has been held that rearranging or shifting the position of parts to be obvious where such rearrangement/shifting of parts would have been an obvious matter of design choice and/or would not have modified the operation of the device; see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Further, a reversal of parts was held to be obvious; see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
In this case, there is no evidence of record suggesting that rearranging the first and second transducer arrays by reversing the position of the first and second transducer arrays would have resulted in any meaningful change in the operation of the device. Further, the ordinarily skilled artisan would have recognized that the arrangement of the first and second transducer arrays as claimed (i.e., where the second transducer array is adjacent the distal member) and the arrangement of the first and second transducer arrays in Warnking (i.e., the reversed arrangement where the first transducer array is adjacent to the distal member) would have worked equally well. In this sense, the ordinarily skilled artisan would have recognized that positioning of the first and second transducer arrays (i.e., which one is adjacent to the distal member) is arbitrary/inconsequential and therefore merely a design choice of the skilled artisan.
It is noted that the above findings of fact appear to be consistent with Applicant’s own disclosure in which the positioning of ultrasound components 120 and 130 (with regards to which one of the two is proximally disposed and which one of the two is distally disposed) is arbitrary:
[0037] Generally, the ultrasound components 120, 130, and/or 145 are positioned at the distal portion of the flexible elongate member 116. The relative positioning of the ultrasound components 120, 130, and/or 145 can vary in different embodiments. In the illustrated embodiment, the diagnostic and/or imaging ultrasound component 120 is positioned proximally of the therapeutic ultrasound component 130. In other embodiments, the therapeutic ultrasound component 130 is positioned proximally of the diagnostic and/or imaging ultrasound component 120. In embodiments which include the treatment component 145, the treatment component 145 can be positioned proximally of the ultrasound components 120 and/or 130, distally of the ultrasound components 120 and/or 130, or between the ultrasound components 120 and/or 130.

It would have been obvious to one having ordinary skill in the art to modify the invention of Warnking such that the second ultrasound transducer array is disposed adjacent a distal member of the distal end (i.e., a distal member of the distal portion) because it would have merely involved an inconsequential reversal of the position of the first and second transducer arrays and therefore an arbitrary design choice.

Regarding claim 21: Warnking either alone or modified as discussed above, teaches the invention of claim 19. Warnking further teaches a plurality of control logic dies (ICs/multiplexers, 12, Figs. 5 and 6) disposed on the flexible elongate member (61, Fig. 6) and coupled by a plurality of signal lines (13, Fig. 6) to the first ultrasound transducer array (section 62 of array 64/2, Figs. 5 and 6; imaging transducer section 204 of transducer array 112, Figs. 7-8) and the second ultrasound transducer arrays (section 68 of array 64/2, Figs. 5 and 6; therapy transducer section 202 of transducer array 112, Figs. 7-8).

Regarding claim 22: Warnking either alone or modified as discussed above, teaches the invention of claim 21. Warnking further teaches that the control logic dies are further configured to multiplex signals transmitted on the signal lines to activate selected portions of the first and second ultrasound transducer arrays for generating ultrasonic pulses and for receiving ultrasonic echoes (implied from ¶ [0054], [0056], and [0067]).

Regarding claim 23: Warnking either alone or modified as discussed above, teaches the invention of claim 21. Warnking further teaches that the control logic dies are further configured to activate a part of the first ultrasound transducer array and the second ultrasound transducer array (implied from ¶ [0054], [0056], and [0067]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Warnking in view of Unger et al., US 5,558,092 (hereinafter “Unger”) and Corl, US 2014/0187960 A1 (hereinafter “Corl”).
Regarding claims 1 and 2: Warnking teaches an intraluminal ultrasound device (see various figures, for example, Figs. 4, 6-8, 10, 11), comprising:
a flexible elongate member (sheath 1, Fig. 4; tubular member 61, Fig. 6; catheter 105, Fig. 8) configured to be positioned within a body lumen of a patient (see for example, Figs. 4 and 8 which illustrate insertion in lumens of the vasculature), the flexible elongate member including a longitudinal axis (see annotated Fig. 6 below);
flexible substrates (80, Fig. 6; ¶ [0059]) disposed in/at the distal portion of the flexible elongate member;
a first ultrasound transducer array (section 62 of array 64/2, Figs. 5 and 6; imaging transducer section 204 of transducer array 112, Figs. 7-8) circumferentially positioned around the longitudinal axis of the flexible elongate member (see Fig. 6), wherein the first ultrasound transducer array is configured to obtain ultrasound imaging data of the body lumen (“section 62 is optimized for imaging” ¶ [0059]; e.g., see image displayed in Fig. 3B and 10; “Treatment catheter 105 is advanced under ultrasound image guidance until the antrum of the selected pulmonary vein (PV) is clearly visualized. Treatment catheter is advanced further so that ultrasound transducer array 112 is positioned within the antrum of a selected pulmonary vein (PV) (step 160, FIG. 9). Ultrasound imaging guidance will reduce the need for fluoroscopic imaging and cut down on ionizing radiation.” ¶ [0070]); and
a second ultrasound transducer array (section 68 of array 64/2, Figs. 5 and 6; therapy transducer section 202 of transducer array 112, Figs. 7-8) circumferentially positioned around the longitudinal axis of the flexible elongate member (see Fig. 6), wherein the second ultrasound transducer array is configured to apply an ultrasound therapy within the body lumen (“section 68 optimized for therapy” ¶ [0059]; “an active beam segment 114 which will overlap with the antrum of a PV annulus section being treated” ¶ [0066]; “ablation process” ¶ [0070]; ¶ [0078]); and
a plurality of control logic dies (ICs/multiplexers, 12, Figs. 5 and 6) disposed in/at the distal portion of the flexible elongate member and coupled to a plurality of signal lines (13, Fig. 6) to the first and second ultrasound transducer arrays,
wherein the control logic dies are further configured to multiplex signals transmitted on the plurality of signal lines to activate selected portions of the first and second ultrasound transducer arrays for generating ultrasonic pulses and for receiving ultrasonic echoes (implied by “In order to keep the sheath wall reasonably thin the number of connections with the ultrasound imaging console has to be minimized. Therefore a multiplexer approach is employed: with two 64:16 multiplexers 12 as shown in FIG. 5, 128 transducer elements of array 2 can be controlled with 2×16 signal lines”);
wherein the first and second ultrasound transducer arrays are each mounted on the flexible substrates (see Fig. 6; ¶ [0059]).


Further, Warnking does not teach that the first and second ultrasound transducer arrays are both mounted on the same substrate.
Unger teaches a first ultrasound transducer array (12 and/or 14, Figs. 1 and 2) and a second ultrasound transducer array (16, Figs. 1 and 2) that are both mounted on the same substrate (24 or 18, Fig. 2). The teachings of Unger are applicable to Warnking because Unger teaches applying their inventive technique to intracavitary probes (see Figs. 10-13) which are similar to Warnking.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Warnking such that the substrates that the first and second ultrasound transducer arrays are combined into a common substrate (i.e., such that the first and second ultrasound transducer arrays are both mounted on the same substrate), as taught by Unger; and the ordinarily skilled artisan would have been motivated to make this modification in order to reduce assembly complexity because only one substrate needs to be wrapped around the distal portion of the flexible elongate member instead of two separate substrates.
Warnking, modified by the teachings of Unger, still does not teach the following limitations:
the modified Warnking invention does not teach that the flexible substrate is wrapped around the distal portion of the flexible elongate member,
the modified Warnking invention does not teach that the plurality of logic control dies are disposed on the flexible substrate,
the modified Warnking invention does not teach that the plurality of logic control dies comprise a master control logic die and at least one non-master control logic die.
Corl teaches an intraluminal ultrasound device comprising:
a flexible substrate (flex circuit 606, Figs. 6 and 7) that is wrapped around a distal portion (ferrule 708) of a flexible elongate member (IVUS catheter 102);
a plurality of control logic dies (controllers 604 including controllers 604a and 604b, Fig. 6) disposed on the flexible substrate (¶ [0081]),
wherein the plurality of control logic dies comprise a master control logic die (master controller 604a, ¶ [0082]) and at least one non-master control logic die (slave controllers 604b, ¶ [0082]).
The ordinarily skilled artisan would have recognized that the construction of the transducer assembly in Corl simplifies construction by manufacturing the transducer array and control logic dies on one flexible substrate and wrapping the substrate around the distal portion of the flexible elongate member. In this manner, the transducer array(s) and the control logic dies may be mounted to the flexible elongate member as one piece. Further, the master and slave scheme allows for a modular control logic dies topology (e.g., 8 channels per slave) and allows for the flexible substrate to maintain a level of flexibility between the control logic dies (e.g., see Fig. 8a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Warnking such that the flexible substrate is wrapped around the distal portion of the flexible elongate member, the plurality of logic control dies are disposed on the flexible substrate, and the plurality of logic control dies comprise a master control logic die and at least one non-master control logic die, as taught by Corl; and the ordinarily skilled artisan would have been motivated to make this modification to simplify construction by allowing the transducer array(s) and the control logic dies to be mounted to the flexible elongate member as one piece, to allow for a modular control logic dies topology, and to allow for the flexible substrate to maintain a level of flexibility between the control logic dies.

Regarding claim 3: Warnking modified in view of the teachings of Unger and Corl teaches in the invention of claim 1 as discussed above. Warnking further teaches tha the control logic dies are further configured to activate a part of the first ultrasound transducer array and the second ultrasound transducer array (implied by “In order to keep the sheath wall reasonably thin the number of connections with the ultrasound imaging console has to be minimized. Therefore a multiplexer approach is employed: with two 64:16 multiplexers 12 as shown in FIG. 5, 128 transducer elements of array 2 can be controlled with 2×16 signal lines” ¶ [0056]).

Regarding claim 24: Warnking teaches a method for treating a target site within a body lumen of a patient using an intraluminal ultrasound device (see various figures, for example, Figs. 4, 6-8, 10, 11), wherein the intraluminal ultrasound device comprises:
a flexible elongate member (sheath 1, Fig. 4; tubular member 61, Fig. 6; catheter 105, Fig. 8) configured to be positioned within the body lumen of the patient, wherein the flexible elongate member comprises a distal portion a longitudinal axis (see annotated Fig. 6 below);
flexible substrates (80, Fig. 6; ¶ [0059]) circumferentially positioned around the longitudinal axis of the flexible elongate member (see annotated Fig. 6 below);
a first ultrasound transducer array (section 62 of array 64/2, Figs. 5 and 6; imaging transducer section 204 of transducer array 112, Figs. 7-8) and a second transducer array (section 68 of array 64/2, Figs. 5 and 6; therapy transducer section 202 of transducer array 112, Figs. 7-8), which are mounted on the flexible substrates respectively (¶ [0059]) so that the first and second ultrasound transducer arrays are circumferentially positioned around the longitudinal axis of the flexible elongate member (see annotated Fig. 6 below); and
control logic dies (ICs/multiplexers, 12, Figs. 5 and 6) disposed at the distal portion of the flexible elongate member and coupled to a plurality of signal lines (13, Fig. 6) to the first and second ultrasound transducer arrays;
the method comprising:
obtaining ultrasound imaging data of the body lumen (160-162, Fig. 9, ¶ [0070]) with the first ultrasound transducer array of the intraluminal ultrasound device (“section 62 is optimized for imaging” ¶ [0059]; e.g., see image displayed in Fig. 3B and 10; “Treatment catheter 105 is advanced under ultrasound image guidance until the antrum of the selected pulmonary vein (PV) is clearly visualized. Treatment catheter is advanced further so that ultrasound transducer array 112 is positioned within the antrum of a selected pulmonary vein (PV) (step 160, FIG. 9). Ultrasound imaging guidance will reduce the need for fluoroscopic imaging and cut down on ionizing radiation.” ¶ [0070]); and
applying ultrasound therapy (ablation process) to the target site within the body lumen with the second ultrasound transducer array (“section 68 optimized for therapy” ¶ [0059]; “an active beam segment 114 which will overlap with the antrum of a PV annulus section being treated” ¶ [0066]; “ablation process” ¶ [0070]; ¶ [0078]).



Further, Warnking does not teach that the first and second ultrasound transducer arrays are both mounted on the same substrate.
Unger teaches a first ultrasound transducer array (12 and/or 14, Figs. 1 and 2) and a second ultrasound transducer array (16, Figs. 1 and 2) that are both mounted on the same substrate (24 or 18, Fig. 2). The teachings of Unger are applicable to Warnking because Unger teaches applying their inventive technique to intracavitary probes (see Figs. 10-13) which are similar to Warnking.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Warnking such that the substrates that the first and second ultrasound transducer arrays are combined into a common substrate (i.e., such that the first and second ultrasound transducer arrays are both mounted on the same substrate), as taught by Unger; and the ordinarily skilled artisan would have been motivated to make this modification in order to reduce assembly complexity because only one substrate needs to be wrapped around the distal portion of the flexible elongate member instead of two separate substrates.
Warnking, modified by the teachings of Unger, still does not teach the following limitations:
the modified Warnking invention does not teach that the flexible substrate is wrapped around the distal portion of the flexible elongate member,
the modified Warnking invention does not teach that the plurality of logic control dies are disposed on the flexible substrate,
the modified Warnking invention does not teach that the plurality of logic control dies comprise a master control logic die and at least one non-master control logic die.
Corl teaches an intraluminal ultrasound device comprising:
a flexible substrate (flex circuit 606, Figs. 6 and 7) that is wrapped around a distal portion (ferrule 708) of a flexible elongate member (IVUS catheter 102);
a plurality of control logic dies (controllers 604 including controllers 604a and 604b, Fig. 6) disposed on the flexible substrate (¶ [0081]),
wherein the plurality of control logic dies comprise a master control logic die (master controller 604a, ¶ [0082]) and at least one non-master control logic die (slave controllers 604b, ¶ [0082]).
The ordinarily skilled artisan would have recognized that the construction of the transducer assembly in Corl simplifies construction by manufacturing the transducer array and control logic dies on one flexible substrate and wrapping the substrate around the distal portion of the flexible elongate member. In this manner, the transducer array(s) and the control logic dies may be mounted to the flexible elongate member as one piece. Further, the master and slave scheme allows for a modular control logic dies topology (e.g., 8 channels per slave) and allows for the flexible substrate to maintain a level of flexibility between the control logic dies (e.g., see Fig. 8a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Warnking such that the flexible substrate is wrapped around the distal portion of the flexible elongate member, the plurality of logic control dies are disposed on the flexible substrate, and the plurality of logic control dies comprise a master control logic die and at least one non-master control logic die, as taught by Corl; and the ordinarily skilled artisan would have been motivated to make this modification to simplify construction by allowing the transducer array(s) and the control logic dies to be mounted to the flexible elongate member as one piece, to allow for a modular control logic dies topology, and to allow for the flexible substrate to maintain a level of flexibility between the control logic dies.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Warnking in view of Unger and Corl as applied to claim 1 above, and further in view of Lee et al., US 2007/0073135 A1 (hereinafter “Lee1”).
Regarding claims 7 and 8, Warnking modified by the teachings of Unger and Corl teaches the invention of claim 1 but does not teach that the first ultrasound transducer array is operable at a first frequency range having a first median, wherein the second ultrasound transducer array is operable at a second frequency range having a second median lower than the first median, and wherein the first frequency range and the second frequency range do not overlap.
Lee1 teaches a first ultrasound transducer array (imaging array 78, Fig. 10)  operable at a first frequency range (88, Fig. 7) having a first median (see annotated figure below); and a second ultrasound transducer array (ablation array 76, Fig. 10) is operable at a second frequency range (86, Fig. 7) having a second median lower than the first median (see annotated figure below), and wherein the first frequency range and the second frequency range do not overlap (see Fig. 7).

Lee1 teaches at ¶ [0069]: “Referring now to FIG. 7, the operating frequencies of the ablation and imaging arrays may be distinct from one another. As shown, the frequency response of the ablation array 86 does not overlap the frequency response of the imaging array 88. As will be described further, this non-overlapping of the frequency responses can be exploited to achieve simultaneous imaging and ablation. However, as shown in FIG. 8, it is contemplated that the frequency responses could overlap. And thus, imaging frames may be interleaved with ablation beams.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Warnking such that the first ultrasound transducer array is operable at a first frequency range having a first median, wherein the second ultrasound transducer array is operable at a second frequency range having a second median lower than the first median, and wherein the first frequency range and the second frequency range do not overlap, as taught by Lee1, in order to achieve simultaneous imaging and therapy (ablation).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Warnking in view of Unger, Corl, and Lee1 as applied to claim 7 above, and further in view of Shung “Diagnostic Ultrasound: Imaging and Blood Flow Measurements” 2006 (hereinafter “Shung”) and Lee et al., US 2006/0206028 A1 (hereinafter “Lee-2”).
Regarding claim 9, Warnking modified by the teachings of Unger, Corl, and Lee1 teaches the invention of claim 7 but does not teach that the first frequency range comprises frequencies between 10 MHz and 70 MHz and the second frequency range comprises frequencies between 1 KHz and 20 MHz.
Shung teaches: “Intravascular ultrasound scanners typically are operated in the frequency range from 20 to 60 MHz depending upon the imaging catheter used” (page 157). The ordinarily skilled artisan would have recognized that imaging with such a high frequency allows for a high enough resolution image in order to properly examine for example, blood vessel walls and other small anatomy, etc.
Lee-2 teaches an ablation (via cavitation) ultrasound frequency “should be in the 0.5 MHz (MegaHertz) to 2 MHz range to obtain good ultrasound confinement.” (¶ [0077])
MPEP 2144.05 recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

In this case, the claimed ranges (between 10 MHz and 70 MHz and between 1 kHz and 20 MHz for the first and second frequencies respectively) overlap the disclosed ranges in prior art as discussed above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Warnking such that the first/imaging frequency is between 10 MHz and 70 MHz as claimed because the claimed range overlaps with the disclosed range of 20 to 60 MHz for intravascular ultrasound imaging as taught by Shung; and the ordinarily skilled artisan would have been motivated to make this modification in order to achieve a high enough resolution image in order to properly examine for example, blood vessel walls and other small anatomy, etc.
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Warnking such that the second/ablation frequency is between 1 kHz and 20 MHz as claimed because the claimed range overlaps with the disclosed range of 0.5 MHz to 2 MHz for ultrasound ablation (via cavitation) as taught by Lee-2; and the ordinarily skilled artisan would have been motivated to make this modification in order obtain a good ultrasound confinement.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Warnking in view Unger and Corl as applied to claim 24 above, and further in view of Shina, US 2006/0036167 A1 (hereinafter “Shina”).
Regarding claims 26 and 27, Warnking modified by the teachings of Unger and Corl teaches the invention of claim 24 as discussed above. Warking further teaches: the intraluminal ultrasound device is in communication with an ultrasound processing system (156, Fig. 10 and 11), the method further comprising:
after obtaining ultrasound imaging data of the body lumen, determining by the ultrasound processing system (via input devices 215 and interface 224 or touchscreen 213, Fig. 11), assessment parameters/information (locations of ablation targets) based on the obtained ultrasound imaging data (by marking the ultrasound image: “Treatment catheter 105 is advanced under ultrasound image guidance until the antrum of the selected pulmonary vein (PV) is clearly visualized. Treatment catheter is advanced further so that ultrasound transducer array 112 is positioned within the antrum of a selected pulmonary vein (PV) (step 160, FIG. 9). Ultrasound imaging guidance will reduce the need for fluoroscopic imaging and cut down on ionizing radiation. Once the treatment catheter has been positioned and mechanically stabilized by means of a sensing loop catheter 212 the ablation process can be controlled through the imaging system from the control room (steps 162, FIG. 9). Interactively ablation targets are identified in the image with markers (step 164, 166). The markers are instructions input to the control unit 156 (FIG. 11, or 56, FIG. 5), exemplarily via a touch screen (58, 213) or a keyboard and/or mouse input device (215), that indicate the location of a desired ablation on the organic structures represented in the displayed image.” ¶ [0070]); and
determining a first set of ultrasound parameters (focusing, power and time parameters) for the second ultrasound transducer array based on the determined assessment parameters/information, wherein the second ultrasound transducer array operates under the first set of ultrasound parameters when applying the ultrasound therapy to the target site with the second ultrasound transducer array (“As discussed hereinafter in detail with reference to FIG. 11, the control system 156 translates these ablation markers into focusing, power and time parameters to control the ablation beam in the desired location and to ablate a lesion of the appropriate depth. During the ablation process the ablation site is monitored via ultrasound in an interlaced mode to allow the user to control the ablation process under essentially real time visualization. Since ablated tissue increases ultrasound reflectivity an intensity change can be observed during ablation. Ablated tissue clearly shows higher reflectivity than non ablated tissue so that the ablation can be terminated when a transmural lesion has been obtained.” ¶ [0070]).
Warnking however does not disclose that the assessment information is a diameter of the body lumen and a level of calcification of the target site.
Shina teaches assessment information including a diameter of a body lumen (blood vessel diameter) and a level of calcification of a target site (average calcification count) based on obtained ultrasound imaging data (“Optionally, the combined data is analyzed, for example, to extract various statistical information, such as average vessel inner and outer diameter, average calcification count, area of attachment (absolute and/or ratio to amount of plaque), area of contact of plaque with blood, calcium and/or plaque scoring (which is optionally used for diagnosis and/or suggested treatment) and/or temporal information, such as diameter change as a function of phase.” ¶ [0146]; the combined data includes ultrasound data ¶ [0144]-[0145]). The ordinarily skilled artisan would have recognized that the aforementioned assessment information is diagnostically relevant to the target site and therefore useful for determining/adjusting/defining/controlling a treatment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Warnking such that the assessment information is a diameter of the body lumen and a level of calcification of the target site, as taught by Shina, in order to incorporate diagnostically relevant information into treatment determination.

Regarding claim 28, Warnking modified by the teachings of Unger, Corl, and Shina teaches the invention of claim 27. Warnking further teaches: after applying the ultrasound therapy to the target site, obtaining ultrasound imaging data of the body lumen using the first ultrasound transducer array; determining, by using the ultrasound processing system, an updated assessment information (reflectivity) of the target site based on the obtained ultrasound imaging data; determining a second set of ultrasound parameters (time parameters such as whether to stop or continue) for the second ultrasound transducer array based on the updated assessment information of the target site; and applying the ultrasound therapy to the target site within the body lumen with the second ultrasound transducer array operating under the second set of ultrasound parameters (“As discussed hereinafter in detail with reference to FIG. 11, the control system 156 translates these ablation markers into focusing, power and time parameters to control the ablation beam in the desired location and to ablate a lesion of the appropriate depth. During the ablation process the ablation site is monitored via ultrasound in an interlaced mode to allow the user to control the ablation process under essentially real time visualization. Since ablated tissue increases ultrasound reflectivity an intensity change can be observed during ablation. Ablated tissue clearly shows higher reflectivity than non ablated tissue so that the ablation can be terminated when a transmural lesion has been obtained.” ¶ [0070]; an iterative updating loop/feedback loop is implied from controlling the ablation process under essentially real time visualization as discussed above; i.e., continually updating the control of the ablation in view of the continually updated visualization so that the ablation can be stopped at the very instant when a transmural lesion has been obtained).
However, Warnking does not disclose that the updated assessment information includes a diameter of the body lumen and a level of calcification of the target site.
Shina teaches assessment information including a diameter of a body lumen (blood vessel diameter) and a level of calcification of a target site (average calcification count) based on obtained ultrasound imaging data (“Optionally, the combined data is analyzed, for example, to extract various statistical information, such as average vessel inner and outer diameter, average calcification count, area of attachment (absolute and/or ratio to amount of plaque), area of contact of plaque with blood, calcium and/or plaque scoring (which is optionally used for diagnosis and/or suggested treatment) and/or temporal information, such as diameter change as a function of phase.” ¶ [0146]; the combined data includes ultrasound data ¶ [0144]-[0145]). The ordinarily skilled artisan would have recognized that the aforementioned assessment information is diagnostically relevant to the target site and therefore useful for determining/adjusting/defining/controlling a treatment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Warnking such that the updated assessment information is a diameter of the body lumen and a level of calcification of the target site, as taught by Shina, in order to incorporate diagnostically relevant information into treatment control.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Warnking in view of Unger, Corl, and Shina as applied to claim 28 above, and further in view of Sverdlik et al., US 2012/0265227 A1 (hereinafter “Sverdlik”).
Warnking modified by the teachings of Unger, Corl, and Shina teaches the invention of claim 28 as discussed above; but does not teach that the first and second sets of ultrasound parameters comprises a frequency, a pulse amplitude, and a pulse length.
Sverdlik teaches using imaging feedback to detect if the treatment region is at a target site and that adjustments in position can be made accordingly (¶ [0195]). Sverdlik further teaches how to make said adjustments in position; namely, by adjusting a frequency (¶ [0196]), a pulse amplitude (intensity, ¶ [0197]; i.e., higher intensity means higher amplitude), and/or a pulse length in time (pulse duration, ¶ [0198]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the first and second ultrasound parameters of the modified invention of the Warnking such that they each comprise a frequency, a pulse amplitude, and a pulse length, as taught by Sverdlik, in order to make adjustments in the position of the treatment area to ensure that the treatment area is at the target site.

Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered but they are not entirely persuasive.
In view of the amendments to the Specification, the objection to the Specification raised in the previous Office Action is withdrawn.
In view of the amendments to claim 19, the objection to claim 19 raised in the previous Office Action is withdrawn.
In view of the amendments to claim 19, the rejection of claims 19 and 21-23 under §112(a) raised in the previous Office Action is withdrawn.
In view of the amendments to claims 2 and 19, 21, and 22, the rejection of claims 2, 19, 21, and 22 under §112(b) raised in the previous Office Action is withdrawn. However, the amendment to claim 19 gives rise to new grounds of rejection under §112(b) presented above.
Regarding rejections under prior art, Applicant argues the prior art of record (including for example the Warnking reference) does not teach or reasonably suggest to the ordinarily skilled artisan that the plurality of control logic dies comprises a master control logic die and at least one non-master control logic die as now required in claims and 24 as amended.
Examiner response: In view of the amendments to the claims, the Office presents new grounds of rejection in this Office Action which relies upon the Corl reference cited above (US 2014/0187960 A1) for teaching this limitation. In particular, Corl teaches the plurality of control logic dies comprise a master control logic die (master controller 604a, ¶ [0082]) and at least one non-master control logic die (slave controllers 604b, ¶ [0082]).
Regarding claim 19, applicant argues that the transducer arrays are disposed as adjacent each other as opposed to spaced (apart) from each other.
Examiner response: This argument is not found to be persuasive. First, two elements being adjacent and spaced apart from each other is not necessarily mutual exclusive. For example: My next door neighbor’s house and my house can be considered adjacent to each other, notwithstanding that they are detached single family homes. Another example: In a parking lot, my car and the car parked in the next stall can be considered adjacent to each other, notwithstanding that they are adequately spaced part to allow for the doors to swing open.
Since “adjacent” and “spaced” apart are not mutually exclusive as discussed above, then adjacent elements are not necessarily not spaced apart.
In this case, Warnking clearly shows that the first and second transducer arrays are spaced apart because they are not directly touching/abutting each other as shown in Fig. 6 (see annotated figure below).





Conclusion
For the reasons set forth above, this application is not in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793